DETAILED ACTION
The instant application having Application No. 17/146,750 filed on 1/12/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on January 15, 2020 (Japan 2020-004426).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on January 12, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated January 12, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi USPGPub 2018/0164603 A1 (hereafter Taguchi).
	Regarding claim 1, Taguchi teaches “A lens apparatus (imaging lens 100) comprising:
a holding member (correcting action unit 201) configured to hold an optical element (correction lens 204);
coils (coils 231 and 232) configured to move the holding member during image blur correction (e.g. paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220. With such a configuration, the correcting action unit 201 is moved so as to cancel out the camera shake”);
a supporting member (outer casing 101 or the combination of 101, 102, 103 and 104 which together make up the casing) which is made of a non-magnetic conductive material (paragraph [0068]: “The lens outer casing 101b was a cylindrical conductor made of aluminum”, aluminum is a non-magnetic conductive material. The combination of 101, 102, 103 and 104 is still made of a non-magnetic conductive material because one of its components, 101 is made of aluminum), and is configured to support the coils (outer casing 101 supports all elements therein because 100 can be an interchangeable lens see paragraph [0022], thus 101 cannot simply be an outer housing where the interior elements are held by the camera, otherwise 100 could not be detached.); and
a non-magnetic conductive member (nonmagnetic conductive member 300c of Fig. 13 which is mostly the same as the first embodiment, except for the shape/design of 300c, see paragraph [0074]) including:
a first portion (facing surface 301) located on one side of the coils in a direction of an optical axis of the optical element (see position of the facing surface 301 relative to coil 232 in Fig. 2 and relative to coils 231 and 232 in Fig. 4A); and
a second portion located on one side of each of the coils in a direction perpendicular to the optical axis (paragraph [0074]: “the two bent portions 302 and 303c may be bent in a direction toward the coils 231 and 232.” in which case 302 is located to one side of coils 231 and 232 in a direction perpendicular to the optical axis, namely radially inward of the radially inward side of coils 231 and 232), 
wherein the supporting member is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (101 is on the radially outward side of coils 231 and 232).”
	Regarding claim 2, Taguchi teaches “The lens apparatus according to claim 1, wherein a part of the supporting member (most of 104) and a part of the first portion (most of 301) overlap each other when viewed from the direction of the optical axis (see Fig. 2).”
	Regarding claim 3, Taguchi teaches “The lens apparatus according to claim 1, wherein a part of the supporting member (most of 104) and a part of the first portion (most of 301) are opposed to each other in the direction of the optical axis (see Fig. 2).”
	Regarding claim 4, Taguchi teaches “The lens apparatus according to claim 1, wherein the first portion and the second portion are formed integrally with each other (see Fig. 13 where 300c is integrally formed as opposed to Fig. 14 where 300d portions are separately formed).”
	Regarding claim 6, Taguchi teaches “The lens apparatus according to claim 1, wherein the supporting member is located on an opposite side of the optical axis with respect to the coils in the direction perpendicular to the optical axis (see Fig. 2, 101 is located on the radially outward side of the coils and the optical axis is located on the radially inward side of the coils).”
	Regarding claim 7, Taguchi teaches “The lens apparatus according to claim 1, wherein the second portion includes:
a part located on one side in a longitudinal direction of each of the coils (paragraph [0074]: “bent portions bent in the direction toward the coils 231 and 232 may be provided on the four sides of the facing surface 301 so as to surround the entire circumference of the area where the coils 231 and 232 are provided.” This means that there also exist bent portions at each end of 301. These end-portions are located at one side in the longitudinal direction of 231 and 232 as seen in Fig. 4A);
and a part located on one side in a lateral direction of each of the coils (see Figs. 4A and 13, the cylindrically shaped bent portions are located on the radially outward side of each of the coils which is a lateral direction of each of the coils).”
	Regarding claim 8, Taguchi teaches “The lens apparatus according to claim 1, further comprising:
a fixing member (stationary unit 202) configured to support the holding member (202 movable supports 201); and
magnets (magnet units 210 and 220) held by the fixing member (paragraph [0026]: “Magnet units 210 and 220 are provided on one of the correcting action unit 201 and the stationary unit 202, and coils 231 and 232 are provided on the other”. Thus 210 and 220 can be on the stationary unit 202), wherein the coils are held by the holding member (paragraph [0026]: “Magnet units 210 and 220 are provided on one of the correcting action unit 201 and the stationary unit 202, and coils 231 and 232 are provided on the other” Thus when 210 and 220 are on 202, coils 231 and 232 are on holding member/correcting action unit 201).”
Regarding claim 10, Taguchi teaches “An image pickup apparatus (imaging lens 100 applied to an imaging device such as a still camera or a video camera see e.g. paragraph [0022] and Fig. 7) comprising:
a holding member (correcting action unit 201) configured to hold an optical element (correction lens 204);
coils (coils 231 and 232) configured to move the holding member during image blur correction (e.g. paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220. With such a configuration, the correcting action unit 201 is moved so as to cancel out the camera shake”);
a supporting member (outer casing 101 or the combination of 101, 102, 103 and 104 which together make up the casing) which is made of a non-magnetic conductive material (paragraph [0068]: “The lens outer casing 101b was a cylindrical conductor made of aluminum”, aluminum is a non-magnetic conductive material. The combination of 101, 102, 103 and 104 is still made of a non-magnetic conductive material because one of its components, 101 is made of aluminum), and is configured to support the coils (outer casing 101 supports all elements therein because 100 can be an interchangeable lens see paragraph [0022], thus 101 cannot simply be an outer housing where the interior elements are held by the camera, otherwise 100 could not be detached.); and
a non-magnetic conductive member (nonmagnetic conductive member 300c of Fig. 13 which is mostly the same as the first embodiment, except for the shape/design of 300c, see paragraph [0074]) including:
a first portion (facing surface 301) located on one side of the coils in a direction of an optical axis of the optical element (see position of the facing surface 301 relative to coil 232 in Fig. 2 and relative to coils 231 and 232 in Fig. 4A); and
a second portion located on one side of each of the coils in a direction perpendicular to the optical axis (paragraph [0074]: “the two bent portions 302 and 303c may be bent in a direction toward the coils 231 and 232.” in which case 302 is located to one side of coils 231 and 232 in a direction perpendicular to the optical axis, namely radially inward of the radially inward side of coils 231 and 232), 
wherein the supporting member includes a lens apparatus (100) that is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (101 is on the radially outward side of coils 231 and 232);
and an image pickup element (paragraph [0056] “digital single-lens camera” which has an image pickup element (not film) because it is digital) configured to receive light from the lens apparatus (paragraph [0022]: “The imaging lens 100 shown in FIG. 1 is applied to, for example, an imaging device such as a still camera or a video camera.”).”
Regarding claim 11, Taguchi teaches “An image pickup system (imaging lens 100 applied to an imaging device such as a still camera or a video camera see e.g. paragraph [0022] and Fig. 7) comprising:
a holding member (correcting action unit 201) configured to hold an optical element (correction lens 204);
coils (coils 231 and 232) configured to move the holding member during image blur correction (e.g. paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220. With such a configuration, the correcting action unit 201 is moved so as to cancel out the camera shake”);
a supporting member (outer casing 101 or the combination of 101, 102, 103 and 104 which together make up the casing) which is made of a non-magnetic conductive material (paragraph [0068]: “The lens outer casing 101b was a cylindrical conductor made of aluminum”, aluminum is a non-magnetic conductive material. The combination of 101, 102, 103 and 104 is still made of a non-magnetic conductive material because one of its components, 101 is made of aluminum), and is configured to support the coils (outer casing 101 supports all elements therein because 100 can be an interchangeable lens see paragraph [0022], thus 101 cannot simply be an outer housing where the interior elements are held by the camera, otherwise 100 could not be detached.); and
a non-magnetic conductive member (nonmagnetic conductive member 300c of Fig. 13 which is mostly the same as the first embodiment, except for the shape/design of 300c, see paragraph [0074]) including:
a first portion (facing surface 301) located on one side of the coils in a direction of an optical axis of the optical element (see position of the facing surface 301 relative to coil 232 in Fig. 2 and relative to coils 231 and 232 in Fig. 4A); and
a second portion located on one side of each of the coils in a direction perpendicular to the optical axis (paragraph [0074]: “the two bent portions 302 and 303c may be bent in a direction toward the coils 231 and 232.” in which case 302 is located to one side of coils 231 and 232 in a direction perpendicular to the optical axis, namely radially inward of the radially inward side of coils 231 and 232), 
wherein the supporting member includes a lens apparatus (100) that is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (101 is on the radially outward side of coils 231 and 232);
and an image pickup apparatus (paragraph [0056] “digital single-lens camera” which is an image pickup apparatus (not film) because it is digital) to which the lens apparatus is detachably attached (paragraph [0022]: “the lens may be applied to an interchangeable lens used with an imaging device.”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi USPGPub 2018/0164603 (hereafter Taguchi). 
Regarding claim 5, Taguchi teaches “The lens apparatus according to claim 1,” however, Taguchi Fig. 13 fails to teach “wherein the first portion and the second portion are formed separately from each other.”
Taguchi Fig. 14 teaches “wherein the first portion (301d) and the second portion (304d and 305d) are formed separately from each other (304d and 305d are formed separately from 301d and connected together via 302d and 303d see paragraph [0079]: “The method for connecting the bent portions 302d and 303d and the conductive members 304d and 305d may be, for example, a method using a screw, or a conductive adhesive or a pressing method using other members.”).”
Taguchi further teaches (paragraphs [0080]-[0081]) that such a configuration of connected portions with cut outs reduces the magnetic noise generated by the coil, reduces the magnetic field reaching the imaging element, and allows for an easier construction of 301d, 302d and 303d where the bent configuration of 302d and 303d can be made just by bending them. 
Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP §2144.04(V)(C).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second portions separately from each other as taught by Taguchi Fig. 14 in the configuration of Fig. 13 and paragraph [0074] because Taguchi teaches that such a separate part construction reduces magnetic field reaching the imaging element and allows for easier construction (paragraphs [0080]-[0081]) and furthermore since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP §2144.04(V)(C).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi USPGPub 2018/0164603 (hereafter Taguchi) as applied to claim 1 above, and further in view of Washisu US 6,704,501 (hereafter Washisu).
Regarding claim 9,  Taguchi teaches “The lens apparatus according to claim 1, wherein the coils are driven by pulse (paragraph [0061] “pulse current of about 55 [kHz] was input into the coils 231 and 232) … to move the holding member (paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220.”).”
	However, Taguchi does not explicitly teach “the coils are driven by pulse width modulation.”
	Washisu teaches an image blur prevention apparatus wherein “the coils are driven by pulse width modulation (col. 6 line 66 to col. 7 line 7: “The IC 732 performs a known PWM (pulse width modulation) driving of the coils 76p and 76y on the basis of the input signal to drive the support frame 75.” These coils are part of the driving means for blur correction see col. 5 lines 32-45).”
	Washisu further teaches that pulse width modulation is a known technique for driving coils that are part of a blur correction driving means (see col. 5 lines 32-45 and col. 6 line 66 to col. 7 line 7).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pulse width modulation as the method of driving the image blur correcting driving coils as taught by Washisu in the device of Taguchi because Washisu teaches that pulse width modulation is a known technique for driving coils that are part of a blur correction driving means (see col. 5 lines 32-45 and col. 6 line 66 to col. 7 line 7) and Taguchi does not specify a particular method for controlling the current applied to the coils other than to say it is pulsed.


Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. USPGPub 2012/0039589 A1 (hereafter Ku) in view of Taguchi USPGPub 2018/0164603 (hereafter Taguchi).
	Regarding claim 1, Ku teaches “A lens apparatus (image stabilization system 100, with camera module 101) comprising:
a holding member (movable frame 120) configured to hold an optical element (paragraph [0020]: “The camera module 101 is securely mounted in the movable frame 120. The camera module 101 includes a lens module 130, an image sensor 140 and a circuit board 141”);
coils (paragraph [0027]: “three electromagnetic members 1811, 1821, 1831 (e.g., coils, hereinafter a first electromagnetic member 1811, a second electromagnetic member 1821 and a third electromagnetic member 1831)”) configured to move the holding member during image blur correction (paragraph [0026]: “The driving module 180 is configured for driving the camera module 101 (i.e., the movable frame 120) to move relative to the main frame 111 to compensate for movements of the camera module 101 based on/associated with a motion detection result/signals of the motion sensor 170, thereby eliminating/reducing blur due to camera shake.”);
a supporting member (main frame 111) … and is configured to support the coils (paragraph [0027]: “The first electromagnetic member 1811 is received in the first through hole 1116. The second electromagnetic member 1821 is received in the second through hole 1117. The third electromagnetic member 1831 is received in the third through hole 1118.”); and
a non-magnetic conductive member (magnetic shields 190, 191, 192 paragraph [0032]: “the first magnetic shield 190 is made of ferronickel alloy. In alternative embodiments, the first magnetic shield 190 may instead be made of any other magnetically permeable material, such as electrically conductive polymer, surface conductive material, electrically conductive glass, etc.”) including:
a first portion (connecting plate 1903 and corresponding portions of 191 and 192) located on one side of the coils in a direction of an optical axis of the optical element (the connecting plates of 190, 191, and 192 are each underneath coils 1811, 1821 and 1831 in the optical axis direction see Figs. 3 and 4); and
a second portion (first plate 1901 and corresponding portions of 191 and 192) located on one side of each of the coils in a direction perpendicular to the optical axis (the first plates of 190, 191 and 192 are radially inwards of coils 1811, 1821, and 1831 in a direction perpendicular to the optical axis, see Figs. 3 and 4), 
wherein the supporting member is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (paragraph [0027]: “The first electromagnetic member 1811 is received in the first through hole 1116. The second electromagnetic member 1821 is received in the second through hole 1117. The third electromagnetic member 1831 is received in the third through hole 1118.” Thus the interior surfaces of the holes 1116, 1117 and 1118 of 111 are adjacent to lateral surfaces of coils 1811, 1821 and 1831 in the x or y directions that are perpendicular to the optical axis. Both of the x and y sides are “another side of the coils” in that for example coil 1811 has a radially outward side which faces plate 1901 in the x direction, and two lateral sides that face the inside of through hole 1116 in the positive and negative y directions).”
However, Ku is silent regarding “a supporting member which is made of a non-magnetic conductive material.”
Taguchi teaches “A lens apparatus (imaging lens 100) comprising:
a holding member (correcting action unit 201) configured to hold an optical element (correction lens 204);
coils (coils 231 and 232) configured to move the holding member during image blur correction (e.g. paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220. With such a configuration, the correcting action unit 201 is moved so as to cancel out the camera shake”);
a supporting member (outer casing 101 or the combination of 101, 102, 103 and 104 which together make up the casing) which is made of a non-magnetic conductive material (paragraph [0068]: “The lens outer casing 101b was a cylindrical conductor made of aluminum”, aluminum is a non-magnetic conductive material. The combination of 101, 102, 103 and 104 is still made of a non-magnetic conductive material because one of its components, 101 is made of aluminum), and is configured to support the coils (outer casing 101 supports all elements therein because 100 can be an interchangeable lens see paragraph [0022], thus 101 cannot simply be an outer housing where the interior elements are held by the camera, otherwise 100 could not be detached.); and
a non-magnetic conductive member (nonmagnetic conductive member 300c of Fig. 13 which is mostly the same as the first embodiment, except for the shape/design of 300c, see paragraph [0074]) including:
a first portion (facing surface 301) located on one side of the coils in a direction of an optical axis of the optical element (see position of the facing surface 301 relative to coil 232 in Fig. 2 and relative to coils 231 and 232 in Fig. 4A); and
a second portion located on one side of each of the coils in a direction perpendicular to the optical axis (paragraph [0074]: “the two bent portions 302 and 303c may be bent in a direction toward the coils 231 and 232.” in which case 302 is located to one side of coils 231 and 232 in a direction perpendicular to the optical axis, namely radially inward of the radially inward side of coils 231 and 232), 
wherein the supporting member is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (101 is on the radially outward side of coils 231 and 232).”
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) See MPEP §2144.07.
Ku teaches the claimed device except for the material of the supporting member (main frame 111) of the lens apparatus. Taguchi teaches that aluminum is a known material appropriate for use in a lens apparatus. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose aluminum as taught by Taguchi as the material of the main frame 111 of Ku since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) See MPEP §2144.07.
Regarding claim 2, the Ku-Taguchi combination teaches “The lens apparatus according to claim 1,” and Ku further teaches “wherein a part of the supporting member and a part of the first portion overlap each other when viewed from the direction of the optical axis (see Figs. 2-4 and paragraph [0027]: “The first electromagnetic member 1811 is received in the first through hole 1116. The second electromagnetic member 1821 is received in the second through hole 1117. The third electromagnetic member 1831 is received in the third through hole 1118.” Shields 190, 191 and 192 are positioned in the through holes 1116, 1117 and 1118 and thus the bottoms of 190, 191 and 192 (connecting plates 1903 and corresponding portions of 191 and 192) overlap the bottoms of through holes 1116, 1117 and 1118 of 111).”
	Regarding claim 3, the Ku-Taguchi combination teaches “The lens apparatus according to claim 1,” and Ku further teaches “wherein a part of the supporting member and a part of the first portion are opposed to each other in the direction of the optical axis (see Figs. 2-4 and paragraph [0027]: “The first electromagnetic member 1811 is received in the first through hole 1116. The second electromagnetic member 1821 is received in the second through hole 1117. The third electromagnetic member 1831 is received in the third through hole 1118.” Shields 190, 191 and 192 are positioned in the through holes 1116, 1117 and 1118 and thus the bottoms of 190, 191 and 192 (connecting plates 1903 and corresponding portions of 191 and 192) are opposed to the bottoms of through holes 1116, 1117 and 1118 of 111).”
	Regarding claim 4, the Ku-Taguchi combination teaches “The lens apparatus according to claim 1,” and Ku further teaches “wherein the first portion and the second portion are formed integrally with each other (see integral configuration of 1901, 1903 and 1902 and corresponding portions of 191 and 192 in Figs. 2-4).”
	Regarding claim 5, the Ku-Taguchi combination teaches “The lens apparatus according to claim 1,” however, Ku is silent regarding “wherein the first portion and the second portion are formed separately from each other.”
Taguchi Fig. 14 teaches “wherein the first portion (301d) and the second portion (304d and 305d) are formed separately from each other (304d and 305d are formed separately from 301d and connected together via 302d and 303d see paragraph [0079]: “The method for connecting the bent portions 302d and 303d and the conductive members 304d and 305d may be, for example, a method using a screw, or a conductive adhesive or a pressing method using other members.”).”
Taguchi further teaches (paragraphs [0080]-[0081]) that such a configuration of connected portions with cut outs reduces the magnetic noise generated by the coil, reduces the magnetic field reaching the imaging element. 
Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP §2144.04(V)(C).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second portions of Ku separately from each other as taught by Taguchi Fig. 14 because Taguchi teaches that such a separate part construction reduces magnetic field reaching the imaging element (paragraphs [0080]-[0081]) and furthermore since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP §2144.04(V)(C).
Regarding claim 10, Ku teaches “An image pickup apparatus (image stabilization system 100, with camera module 101) comprising:
a holding member (movable frame 120) configured to hold an optical element (paragraph [0020]: “The camera module 101 is securely mounted in the movable frame 120. The camera module 101 includes a lens module 130, an image sensor 140 and a circuit board 141”);
coils (paragraph [0027]: “three electromagnetic members 1811, 1821, 1831 (e.g., coils, hereinafter a first electromagnetic member 1811, a second electromagnetic member 1821 and a third electromagnetic member 1831)”) configured to move the holding member during image blur correction (paragraph [0026]: “The driving module 180 is configured for driving the camera module 101 (i.e., the movable frame 120) to move relative to the main frame 111 to compensate for movements of the camera module 101 based on/associated with a motion detection result/signals of the motion sensor 170, thereby eliminating/reducing blur due to camera shake.”);
a supporting member (main frame 111) … and is configured to support the coils (paragraph [0027]: “The first electromagnetic member 1811 is received in the first through hole 1116. The second electromagnetic member 1821 is received in the second through hole 1117. The third electromagnetic member 1831 is received in the third through hole 1118.”); and
a non-magnetic conductive member (magnetic shields 190, 191, 192 paragraph [0032]: “the first magnetic shield 190 is made of ferronickel alloy. In alternative embodiments, the first magnetic shield 190 may instead be made of any other magnetically permeable material, such as electrically conductive polymer, surface conductive material, electrically conductive glass, etc.”) including:
a first portion (connecting plate 1903 and corresponding portions of 191 and 192) located on one side of the coils in a direction of an optical axis of the optical element (the connecting plates of 190, 191, and 192 are each underneath coils 1811, 1821 and 1831 in the optical axis direction see Figs. 3 and 4); and
a second portion (first plate 1901 and corresponding portions of 191 and 192) located on one side of each of the coils in a direction perpendicular to the optical axis (the first plates of 190, 191 and 192 are radially inwards of coils 1811, 1821, and 1831 in a direction perpendicular to the optical axis, see Figs. 3 and 4), 
wherein the supporting member includes: a lens apparatus (lens module 130 within movable frame 120) that is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (paragraph [0027]: “the first magnet unit 1812 is positioned on the first outer surface 1211 and faces the first electromagnetic member 1811. The second magnet unit 1822 is positioned on the second outer surface 1212 and faces the second electromagnetic member 1821. The third magnet unit 1832 is positioned on the third outer surface 1213 and faces the third electromagnetic member 1831.” Thus the coils 1811, 1821 and 1831 are adjacent to the corresponding sides of the lens module 130 within 120);
and an image pickup element (image sensor 140) configured to receive light from the lens apparatus (paragraph [0022]: “The image sensor 140 is configured for converting an optical image to an electrical signal”).”
However, Ku is silent regarding “a supporting member which is made of a non-magnetic conductive material.”

Taguchi teaches “An image pickup apparatus (imaging lens 100 applied to an imaging device such as a still camera or a video camera see e.g. paragraph [0022] and Fig. 7) comprising:
a holding member (correcting action unit 201) configured to hold an optical element (correction lens 204);
coils (coils 231 and 232) configured to move the holding member during image blur correction (e.g. paragraph [0026]: “a current to the coils 231 and 232 and moves the correcting action unit 201 relative to the stationary unit 202 by using an electromagnetic force acting between the coils 231 and 232 and the magnet units 210 and 220. With such a configuration, the correcting action unit 201 is moved so as to cancel out the camera shake”);
a supporting member (outer casing 101 or the combination of 101, 102, 103 and 104 which together make up the casing) which is made of a non-magnetic conductive material (paragraph [0068]: “The lens outer casing 101b was a cylindrical conductor made of aluminum”, aluminum is a non-magnetic conductive material. The combination of 101, 102, 103 and 104 is still made of a non-magnetic conductive material because one of its components, 101 is made of aluminum), and is configured to support the coils (outer casing 101 supports all elements therein because 100 can be an interchangeable lens see paragraph [0022], thus 101 cannot simply be an outer housing where the interior elements are held by the camera, otherwise 100 could not be detached.); and
a non-magnetic conductive member (nonmagnetic conductive member 300c of Fig. 13 which is mostly the same as the first embodiment, except for the shape/design of 300c, see paragraph [0074]) including:
a first portion (facing surface 301) located on one side of the coils in a direction of an optical axis of the optical element (see position of the facing surface 301 relative to coil 232 in Fig. 2 and relative to coils 231 and 232 in Fig. 4A); and
a second portion located on one side of each of the coils in a direction perpendicular to the optical axis (paragraph [0074]: “the two bent portions 302 and 303c may be bent in a direction toward the coils 231 and 232.” in which case 302 is located to one side of coils 231 and 232 in a direction perpendicular to the optical axis, namely radially inward of the radially inward side of coils 231 and 232), 
wherein the supporting member includes a lens apparatus (100) that is adjacent to the coils on another side of the coils in the direction perpendicular to the optical axis (101 is on the radially outward side of coils 231 and 232);
and an image pickup element (paragraph [0056] “digital single-lens camera” which has an image pickup element (not film) because it is digital) configured to receive light from the lens apparatus (paragraph [0022]: “The imaging lens 100 shown in FIG. 1 is applied to, for example, an imaging device such as a still camera or a video camera.”).”

It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) See MPEP §2144.07.
Ku teaches the claimed device except for the material of the supporting member (main frame 111) of the lens apparatus. Taguchi teaches that aluminum is a known material appropriate for use in a lens apparatus. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose aluminum as taught by Taguchi as the material of the main frame 111 of Ku since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) See MPEP §2144.07.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. USPGPub 2012/0039589 A1 (hereafter Ku) in view of Taguchi USPGPub 2018/0164603 (hereafter Taguchi) as applied to claim 1 above, and further in view of Washisu US 6,704,501 (hereafter Washisu).
Regarding claim 9,  the Ku-Taguchi combination teaches “The lens apparatus according to claim 1,” and Ku further teaches “wherein the coils are driven … to move the holding member (paragraph [0026]: “The driving module 180 is configured for driving the camera module 101 (i.e., the movable frame 120) to move relative to the main frame 111”, paragraph [0030]: “The driving circuit 1842 is electrically connected to the first electromagnetic member 1811, the second electromagnetic member 1821 and the third electromagnetic member 1831”).”
	However, Ku does not explicitly teach “the coils are driven by pulse width modulation.”
	Washisu teaches an image blur prevention apparatus wherein “the coils are driven by pulse width modulation (col. 6 line 66 to col. 7 line 7: “The IC 732 performs a known PWM (pulse width modulation) driving of the coils 76p and 76y on the basis of the input signal to drive the support frame 75.” These coils are part of the driving means for blur correction see col. 5 lines 32-45).”
	Washisu further teaches that pulse width modulation is a known technique for driving coils that are part of a blur correction driving means (see col. 5 lines 32-45 and col. 6 line 66 to col. 7 line 7).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pulse width modulation as the method of driving the image blur correcting driving coils as taught by Washisu in the device of the Ku-Taguchi because Washisu teaches that pulse width modulation is a known technique for driving coils that are part of a blur correction driving means (see col. 5 lines 32-45 and col. 6 line 66 to col. 7 line 7) and Ku does not specify a particular method for controlling the current applied to the coils.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noguchi et al. USPGPub 2020/0073201 A1 “Lens Apparatus and Camera System Having the Same” relevant to at least claim 1.
Yoshida USPGPub 2020/0077025 A1 “Optical Image Stabilization Apparatus and Optical Apparatus” relevant to at least claim 1.
Nakahara et al. USPGPub 2020/0077001 A1 “Lens Apparatus and Imaging System Including the Same” relevant to at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872